Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3. 	The formal drawings filed on 4/8/2021 have been fully considered and made of record in this application.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ DIE PAD HAVING A PLURALITY OF GROOVES ON AN UNDERSIDE ”.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yao et al. (US 10,515,880).
 	With respect to Claim 1 and 5, Yao teaches a lead frame formed from an array in col. 6 lines 21-24.  Thus, Yao teaches an interconnecting web portion (i.e. between adjacent lead frames and pad) that is in a crisscross pattern.  A plurality of unit lead frames in the array and interconnecting web portion being configured complementarily to the unit lead frames.  Each unit lead frame including a die pad that has a die-attach section being disposed below an upper surface of an interconnecting web portion.  A plurality of extension sections bent at an angle from a periphery of the die-attach section and projecting upward to the interconnecting web portion.  The die pad being formed with a plurality of grooves 58, 62 that are formed at an underside of junctions of the die-attach section and the extension sections.  Each groove 62 (i.e. U-shaped )in the array having a portion that is formed in the die-attach section and another portion that is formed in a respective one of the extension sections.  A plurality of leads extending from the interconnecting web portion toward and spaced from the die pad (see col. 4 lines 5-67 and col. 5 lines 1-5; Figs. 3 and 5).
 	With respect to Claim 2, Yao teaches wherein a depth of each of said grooves is not greater than two-thirds of a thickness of said die-attach section (see Fig. 5).
 	With respect to Claim 3, Yao teaches wherein each unit lead frame, each of the extension sections projects rectilinearly to the interconnecting web portion from the die-attach section with constant thickness (see Fig. 5).
	With respect to Claim 8, Yao teaches a die pad of each unit lead frame further has a plurality of flap sections (i.e. horizontal portion of the leads) each extending from an end of a respective one of the extension sections which is distal from the die-attach section, and being parallel to and spaced from leads (see Fig. 5).
 	With respect to Claim 9, Yao teaches each unit lead frame the die-attach section of each die pad has a top surface for supporting a die, a first bottom surface opposite to the top surface, and at least one indentation recessed from the first bottom surface (see Fig. 5).
 	With respect to Claim 10, Yao teaches wherein each unit lead frame, said extension sections are formed at least on two opposite sides of the die-attach section (see Fig. 5).
 	With respect to Claim 11, Yao teaches wherein each unit lead frame further has a plurality of tie bars  extending from a periphery of the die-attach section to the interconnecting web portion, each unit lead frame further having bar grooves that are formed at an underside of junctions of the tie bars and the die-attach section (see Figs. 3 and 5). 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 10,515,880) as applied to claim 1 above, and further in view of Nam (US 6,239,706).
 	With respect to Claims 6 and 7, Yao discloses the claimed invention except for the grooves being an inverted V-shape or square shape 112, 108.  However, Nam discloses a V-shape and square shape groove formed in the die attached section 100 (see Fig. 5).  Thus, Yao and Nam have substantially the same environment of a chip mounted on a die attached portion of a leadframe, wherein the die attached portion has a plurality of grooves.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate an inverted shape or square shape groove in the die attached portion of Yao, since the inverted shape or square shape groove would reduce the thermal stress of the chip pad due to heat generated from the chip as taught by Nam.

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of each unit lead frame, each extension section projects to said interconnecting web portion from said die-attach section with gradually increased thickness, each extension section having a thickness at the end in claim 4.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
11. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 


AC/May 30, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897